       Case 6:20-cv-00804-ADA Document 47-10 Filed 02/23/21 Page 1 of 3




	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  



                    EXHIBIT	  9	  
1/25/2021                Case 6:20-cv-00804-ADA Document        47-10
                                                 Austin Ofﬁce Location      Filed| OpenText
                                                                       Information  02/23/21 Page 2 of 3
                                                                                Contact      Global   Sign In   Search

   Home About Office Locations USA Texas - Austin

     Texas - Austin                Texas - Austin
                                   Austin
                                   1301 S Mopac Expressway, Suite 150
                                   Austin, TX 78746
                                   USA
                                   Phone: 1 512 741 4300
                                   Fax: 1 253 666 6286


   Latest news and insights
   See all   




   Top 3 technology trends for Healthcare in 2021                 


   We need to talk about content                


   What’s in a name?          


   How to turn SAP migration pains into a high-yield investment           




   Products and solutions                                             Services
   › Information Management                                           › Consulting Services
   › Product suites                                                   › Managed Services
   › Solutions by industry                                            › Learning Services
   › OpenText Cloud Editions (CE)                                     › Cloud Managed Services
   › OpenText OT2                                                     › Optimize Assist Services
   › Partners and alliances
   › Customer stories                                                 Community
                                                                      › Blogs
                                                                      › Developer Network
https://www.opentext.com/about/ofﬁce-locations/usa/texas-austin                                                     1/2
1/25/2021                Case 6:20-cv-00804-ADA Document        47-10
                                                 Austin Ofﬁce Location      Filed| OpenText
                                                                       Information  02/23/21 Page 3 of 3

   Education                                                      Events
   › Training                                                     › OpenText World
   › EDI Basics                                                   › Enfuse
                                                                  › Upcoming events
   Support
   › My Support                                                   Account
   › Knowledge Base                                               › View my account settings
                                                                  › Pay my bill
   About OpenText
   › Leadership team
   › Board of Directors
   › Press releases
   › Careers
   › Investors
   › Office locations
   › Corporate governance
   › Corporate citizenship



   Contact OpenText: Call 1-800-499-6544 or contact us online.



      Global
   Copyright © 2021 Open Text Corporation. All rights reserved.
   Privacy policy Cookie policy




https://www.opentext.com/about/ofﬁce-locations/usa/texas-austin                                            2/2
